Citation Nr: 0204078	
Decision Date: 05/02/02    Archive Date: 05/14/02

DOCKET NO.  94-45 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for disability previously 
characterized as nerve entrapment syndrome of the right calf, 
now rated as focal hematoma of the right gastrocnemius 
muscle, medial head, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran had active service from June 1983 to December 
1990.  By rating action in March 1991, service connection for 
nerve entrapment syndrome of the right calf was granted, and 
a 10 percent evaluation was assigned effective from December 
1990.  This appeal arises from a March 1993 rating decision 
of the Pittsburgh, Pennsylvania Regional Office (RO), which 
confirmed and continued the evaluation for nerve entrapment 
of the right calf.  In June 1996, the Board of Veterans' 
Appeals (Board) remanded the case to the RO for additional 
evidentiary development.  In a June 1998 rating decision, the 
RO recharacterized the veteran's right calf disability as 
focal hematoma of the right gastrocnemius muscle, medial 
head, and continued the 10 percent rating under a different 
diagnostic code.  The Board remanded the claim again in June 
1999.


FINDING OF FACT

The veteran's right calf disability is primarily manifested 
by a soft tissue mass in the gastrocnemius muscle which 
results in pain, sensory changes, swelling and decreased 
endurance on use; her overall disability more closely 
approximates a moderately severe injury to Muscle Group XI.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, but no higher, for 
focal hematoma of the right gastrocnemius muscle, medial 
head, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1993-1997); 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1998-2001); 38 C.F.R. §§ 3.321(b)(1), 
4.7, 4.20, 4.40, 4.45, 4.73, Diagnostic Code 5311 (2001).
REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA) of 2000.  In pertinent part, 
this law redefines VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The RO has enacted regulations to 
implement the provisions of the VCAA.  66 Fed. Reg. 45620-
45632 (Aug. 29, 2001).  These changes in law are potentially 
applicable to the claim on appeal.  See  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The RO specifically considered 
application of the VCAA in its October 2001 Supplemental 
Statement of the Case (SSOC).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC) and multiple 
SSOC's, the RO has advised the veteran (and her 
representative) of the Reasons and Bases in denying her 
claim.  In this case, the veteran has testified to the 
reasons why she believes an increased rating is warranted, 
and has submitted documentary evidence in support of her 
assertions.  The RO has obtained her VA outpatient clinical 
records, and provided her VA examinations which have included 
magnetic resonance imaging (MRI) studies.  The record prior 
to the appeal period also includes an electromyography (EMG) 
study.

In July 1999, the RO sent the veteran a letter requesting her 
to identify any further records she thought relevant to her 
claim on appeal, and advising her to submit evidence 
regarding her claimed lost time from work due to her right 
leg disability.  The veteran, however, failed to respond to 
the RO's request for information.  See 66 Fed. Reg. 45620, 
45630-31 (to be codified at 38 C.F.R. § 3.159(C)(1)(i)) 
(claimant must fully cooperate with RO).  Cf. Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).  
As the case has been fully developed, proper notice has been 
issued and there are no outstanding requests to obtain 
additional evidence or information, the Board finds that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating her claim.

The veteran claims entitlement to a rating in excess of 10 
percent for her right calf disability.  According to her 
statements and testimony of record, she manifests episodic 
disability of the right lower extremity which is precipitated 
by prolonged standing, heavy exercise, running or climbing of 
inclined surfaces.  She describes a burning, aching, numbness 
and tingling sensation involving the right calf which 
radiates into the foot and up to slightly below the knee.  
She reports daily swelling of the right calf and foot area.  
Her leg discomfort requires her to moderate her activities, 
and produces social and industrial impairment.  She 
emphasizes that her inability to stand for prolonged periods 
of time limits her employment options.  For example, she is 
unable to maintain a job in the retail industry or pursue a 
career as an aerobics instructor.  She last reports working 
full time for a bank in the mortgage department.  She 
expresses concern that her schedular rating does not account 
for the emotional aspects of her disability.  She generally 
treats her symptoms with Naprosyn, heat, elevation and rest.  
She describes her overall disability as more than moderate in 
degree.  

In support of her claim, the veteran submitted a January 1994 
decision by the Commonwealth of Pennsylvania Department of 
Labor and Industry which approved unemployment benefits in 
November 1993 on the basis that she was unable to find 
employment in an occupation that required prolonged periods 
of standing.

The veteran's service medical records reflect her treatment 
for pain, burning and tingling of the right calf with 
extended running.  Her assessments included questionable 
lateral compartment syndrome and possible intermittent nerve 
entrapment.  Her initial VA examination, dated in February 
1991, was significant for findings of excessive calf 
development with tenderness on palpation.  She was given a 
diagnosis of probable nerve entrapment syndrome of the right 
calf secondary to tremendous development/hypertrophy of the 
calf muscle which, with excessive activity, transiently 
caused paresthesias and numbness along the lateral aspect of 
the right ankle and foot.

By rating action in March 1991, the RO granted service 
connection for nerve entrapment syndrome of the right calf, 
and assigned an initial 10 percent evaluation under 
Diagnostic Code 8599-8525.

Thereafter, a VA neurological examination in November 1992 
reflected the veteran's description that her tingling and 
burning sensation of the right calf radiated into her foot 
and up to her knee.  She also complained of muscular weakness 
of the right calf.  Her neurological examination was 
essentially unremarkable.  An EMG examination was interpreted 
as within normal limits without any evidence of denervation 
potentials.  An MRI of the head, requested to rule out the 
possibility of multiple sclerosis (MS), was also within 
normal limits.  She was given a diagnosis as follows:

The patient's primary complaints are very 
difficult to consider as being a primarily 
neurologic origin.  They are a transient 
intermittent phenomenon which may be secondary 
to intermittent nerve entrapment caused by 
local swelling or vascular problems.  It is 
unlikely that further workup at this point, 
the patient's intermittent and limited 
symptoms were able to explain this adequately.

On VA neurological examination, dated in December 1994, the 
veteran described a burning, aching, numbness and tingling 
sensation in the distribution from slightly below the right 
knee on the posterolateral side of the calf, extending down 
to the lateral foot, both dorsum and sole.  Her symptoms were 
precipitated by prolonged standing, heavy exercise or 
running, but always abated with rest and elevation.  She 
denied leg swelling, weakness, gait difficulty, or any other 
neurological deficit.  On examination, she demonstrated 
normal muscle tone, strength and bulk throughout.  There was, 
however, a pronounced development of her lower body with 
significant, but symmetric, calf and thigh hypertrophy.  She 
could heel and toe walk without difficulty.  Her sensory 
examination revealed a subjective loss of sensation to light 
touch and temperature, most pronounced on the lateral half of 
her right foot, including both the lateral and dorsum and 
lateral sole.  She had a less distinct loss of sensation on 
the side of her calf.  There was no loss of vibration.  Her 
gait and coordination were normal.  Her reflexes were brisk 
and symmetric throughout, to include symmetric 2+ ankle 
jerks.  Her previous EMG and MRI examinations were reviewed, 
and she was given a diagnosis as follows:

Intermittent sensory dysfunction of the right 
lower extremity, of unclear etiology.  
Although the symptoms are consistent with 
myosensory irritation, perhaps from some form 
of compression, the distribution of the 
deficit she reports follows no clear route or 
nerve distribution.  As the deficit is 
transient and intermittent, and the complaints 
are subjective, there is no further diagnostic 
evaluation that would be appropriate to 
perform beyond what has already been 
performed.

On VA peripheral nerves examination, dated in October 1996, 
the veteran complained that her right calf pain was 
interfering with her employment in retail sales.  She did 
note, however, transient relief of symptoms with elevation 
and heat.  The examiner noted that, upon review of her claims 
folder, she had undergone multiple examinations and studies 
that failed to reveal any objective evidence of nerve 
entrapment or involvement.  On physical examination, she 
walked with a modest right antalgic gait which was well 
compensated.  Her right calf appeared larger than the left 
when viewed posteriorly, and measured as 1.5 centimeters 
larger at maximum girth and corresponding levels at the 
tibial tuberosity.  Her thigh circumference was equal.  
Modest swelling was noted along the soft tissues anterior to 
Achilles' tendon in the distal one third of the calf.  Her 
entire posterior compartment area, which felt full and 
enlarged, was tender to deep palpation.  The fullness 
diminished, however, with elevation above heart level.  There 
did not appear to be any increased vascular engorgement or 
cyanosis of the right foot.

Further examination of the lower extremities revealed 
symmetric ankle dorsiflexion and plantar flexion at 20 and 45 
degrees, respectively.  Subtalar and toe range of motion was 
normal bilaterally.  Right knee range of motion was from 0 to 
120 degrees without evidence of instability.  Dorsalis pedis 
and posterior tibial pulses were 2+ bilaterally.  Motor 
strength was 5/5 in all groups of both lower extremities with 
the exception of 4/5 strength in the right posterior tibialis 
due to pain.  There was also pain in the deep calf with 
passive dorsiflexion of the right ankle beyond neutral.  An 
x-ray examination was significant for new bone formation in 
the middle one third of the tibia along the lateral cortex 
with some scalloping into the periosteal new bone, an 
irregular but continuous mature-appearing periosteal new bone 
formation just slightly proximal to the above-mentioned 
finding, and 3 small areas of mineralization in the soft 
tissues posterior to the proximal tibial metaphysis.  The 
examiner noted that there was no objective evidence of nerve 
entrapment, motor atrophy or wasting.  However, the examiner 
provided the following comments:

I am suspicious that she has a benign 
vascular malformation or even benign vascular 
neoplasm as a source of her problem.  It 
would explain the insidious onset, the fairly 
substantial soft tissue enlargement, and the 
immediate decompression/relief by elevation 
above heart level.  It would also explain the 
very subtle periosteal and cortical bone 
changes and possibly the presence of soft 
tissue calcification.

A VA muscles examination, dated in October 1996, also 
detected the presence of a mild limp when walking on the 
right leg.  The veteran's examination was significant for 
mild sensory changes in pinprick and light touch over the 
right leg which did not follow any anatomic pattern.  
Nonetheless, the examiner offered an impression of a normal 
neurologic examination as well as opinion that the veteran's 
complaints of stiffness and pain in the right leg may be 
secondary to musculoskeletal changes.

Thereafter, the record reflects that the veteran underwent an 
MRI examination in November 1996.  The MRI study revealed the 
presence of a focal mass in the gastrocnemius muscle, medial 
head, which measured 8 cm long x 2.5 cm deep x. 1.5 cm wide.  
These findings were interpreted as being compatible with 
focal hematoma in the right gastrocnemius muscle, medial 
head.  Her VA clinical records in 1998 noted findings of 
right ankle swelling with right calf discomfort as well as 
decreased patellar reflex in the right leg.

In a June 1998 rating decision, the RO recharacterized the 
disability as focal hematoma of the right gastrocnemius 
muscle, medial head, but continued the 10 percent rating 
under the provisions of Diagnostic Code 7121.

In October 1999, the veteran underwent an extensive VA 
muscles examination which included review of her claims 
folder.  She reported an inability to perform any serious or 
prolonged activities, such as running and walking inclined 
surfaces, since her discharge from service.  She denied any 
progression of symptoms.  She described a continuous deep and 
aching pain in the bulk of the right calf with discomfort 
that traveled into the leg and toward the ankle.  She 
otherwise described an unpleasant sensation involving 
numbness and tingling.  She admitted to mild right lower 
extremity swelling, occurring on a daily basis, that extended 
over to the dorsum of the foot and into the middle two toes 
of the right foot.  She had occasional moderate swelling, but 
no episodes of severe swelling.  She further complained of 
fatigability.  She treated her symptoms with occasional use 
of surgical hosiery, loafer shoes, tub soaks, elevation, 
Naprosyn and Ibuprofen. 

On physical examination, the veteran demonstrated a normal 
gait without antalgia.  An examination of her feet, to 
include the skin and bone structures, was essentially 
unremarkable.  There was slight edema about the right ankle 
and foot.  Her dorsalis pedis and posterior tibial pulses 
were normal.  Her right calf measured as 1.5 cms larger than 
the left when measured 6 inches below the tibial tubercles, 1/2 
inch larger when measured 9 inches below the tibial 
tubercles, and 11/2 inches larger when measured below the 
malleoli.  The right foot was 1/2 inch larger than the left 
when measured at the mid arch.  There was a visible and 
palpable soft tissues mass about the medial aspect of the 
right calf, measuring some 4 inches from top to bottom and 
side by side, which seemed to blend imperceptibly with the 
mass of the right calf muscle.  It was distinctly contractile 
but palpation indicated a normally functioning gastrocnemius 
muscle.  The lateral head of the gastrocnemius was easily 
palpable and not covered by any enlargement or fullness of 
the soft tissues.  She was able to normally stand on her 
tiptoes, heels, inverted feet and everted feet.  She was also 
able deep squat and rise.  

The veteran developed fairly rapid fatigability of the right 
gastroc past 12 repetitive toe raises.  Her left and right 
knee range of motion was from 1 to 140 degrees.  Her active 
right ankle dorsiflexion was approximately 15 degrees as 
compared to 20 degrees (normal) on the left.  Foot inversion 
and eversion was normal and symmetric at 30 and 20 degrees, 
respectively.  Deep tendon reflexes at the knees and ankles 
were brisk and normal at 2+.  She demonstrated normal 5/5 
strength of the lower extremities and feet.  Thomas sign 
indicated intact gastrocnemius and Achilles' tendon during 
compression over the medial region of the right gastroc and 
during compression of the lateral region of the left gastroc.  
The peroneal tendons and posterior tibial tendon were intact, 
functioning and at normal strength.  Her Achilles' tendon was 
intact without enlargement, thickening, particular tenderness 
or displacement.  Her x-ray examination was significant for a 
soft tissue mass in the medial aspect of the proximal calf 
which measured approximately 6 inches in length and 4 inches 
in depth.  She was given a diagnosis of soft tissue mass with 
swelling, discomfort and decreased endurance.

Thereafter, the veteran's VA clinical records include a June 
2000 orthopedic consultation report noting that her popliteal 
mass measured approximately 5 x 5 x 3 cm.  She underwent MRI 
examination in August 2000.  A September 2000 orthopedic 
consultation, which is also reported as a formal Compensation 
and Pension Muscles examination, noted that the MRI 
examination revealed a probable venous malformation that had 
slightly increased in size since 1996.  On physical 
examination, the veteran's right medial gastrocnemius was 
slightly enlarged when compared to the left.  Her calves 
measured 41.5 cm on the right and 40.5 cm on the left.  
Otherwise, her neurovascular examination was normal.  An 
addendum noted that, according to a VA tumor specialist, the 
veteran likely manifested a benign venous malformation which 
only required conservative treatment.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2001).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2001).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2001).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The veteran bears the burden of presenting and supporting her 
claim for benefits.  38 U.S.C.A. § 5107(a) (West Supp. 2001).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West Supp. 2001).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  The Board considers 
all the evidence of record, but only reports the most 
probative evidence regarding the current degree of impairment 
which consists of records generated in proximity to and since 
the claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The new regulatory provisions promulgated by VA includes the 
following definitions of the competency of evidence: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

66 Fed. Reg. 45620-45632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §3.159)).

Focal hematoma of the right gastrocnemius muscle, medial 
head, is a condition which is unlisted in the Schedule.  In 
such a situation, it is permissible to rate the disability 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2001).  In this case, the RO has rated the veteran's calf 
disability as analogous to post-phlebitic syndrome under 
Diagnostic Code 7121.  The Board notes that this claim 
originates from an RO decision dated in March 1993.  On 
January 12, 1998, new regulations became effective with 
respect to the criteria for consideration under Diagnostic 
Code 7121.  See 62 Fed. Reg. 65207 (Dec. 11, 1997).  Prior to 
the effective date of the new regulations, the veteran's 
claim for an increased rating may only be evaluated under the 
older criteria.  38 U.S.C.A. § 5110(g) (West 1991); 
VAOPGCPREC 3-2000 (April 10, 2000).  However, from and after 
the effective date of amendment, the Board must consider both 
the old and the new criteria and apply the version most 
favorable to the veteran.  Id.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Under the regulations current in effect, the 10 percent 
rating assigned by the RO contemplates manifestations of 
intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation or extremity or compression hosiery.  38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (2001).  A 20 percent rating is 
warranted for persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  Id.  Prior to January 12, 1998, a 20 
percent rating was warranted for unilateral phlebitis or 
thrombophlebitis with obliteration of deep return 
circulation, including traumatic conditions: persistent 
swelling of leg or thigh, increased on standing or walking 1 
or 2 hours, readily relieved by recumbency; moderate 
discoloration, pigmentation and cyanosis.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1993-1997).

The evidence in this case demonstrates that the veteran's 
right calf disability, diagnosed as focal hematoma of the 
gastrocnemius muscle, medial head, is primarily manifested by 
a soft tissue mass in the gastrocnemius muscle which results 
in pain, sensory changes, swelling and decreased endurance on 
use.  Her symptoms, however, are completely relieved upon 
elevation.  She has not alleged, and the evidence does not 
show, skin changes such as discoloration, pigmentation and/or 
cyanosis.  As such, an increased rating is not warranted 
under the old or new versions of Diagnostic Code 7121.

However, the record clearly reflects that the veteran's 
disability results from a focal hematoma anatomically located 
in the gastrocnemius muscle.  Thus, the Board finds that it 
would be appropriate to consider an alternate rating under 
the muscle injury criteria.  38 C.F.R. § 4.20 (2001).  The 
gastrocnemius muscle comes under VA's criteria for injury to 
Muscle Group XI which affects the propulsion and plantar 
flexion of the foot.  38 C.F.R. § 4.73, Diagnostic Code 5311 
(2001).  The current 10 percent rating represents a moderate 
muscle injury.  A 20 percent rating under this code is for 
moderately severe injury and a 30 percent rating is for 
severe injury.  Id.  The Board notes that new regulations 
that became effective for evaluating muscle injuries during 
the appeal period have no substantive effect to the case at 
hand.  See 62 Fed. Reg. 30235 (June 3, 1997).

The record on appeal is replete with the veteran's complaint 
of disabling right calf disability on exertion or prolonged 
use.  Her VA examinations have largely documented relatively 
mild dysfunction of the right gastrocnemius muscle.  The 
Board notes, however, that the VA examinations prior to 
October 1999 did not include an assessment of functional 
disability on use.  In October 1999, the veteran demonstrated 
fairly rapid fatigability of the right calf on use.  Her 
recent VA examinations have also documented evidence of right 
calf and foot swelling which, through the veteran's 
descriptions, manifests itself in a mild degree on a daily 
basis with occasional episodes of moderate swelling.  The 
Board finds that, with application of the benefit of the 
doubt rule as well as the provisions of 38 C.F.R. §§ 4.40 and 
4.45, the veteran's overall disability of the right 
gastrocnemius muscle more closely approximates an injury to 
Muscle Group XI which is moderately severe in degree.  38 
U.S.C. § 5107(b) (West Supp. 2001); 38 C.F.R. § 4.7 (2001).  
Thus, the Board finds that a 20 percent rating is warranted 
under Diagnostic Code 5311.

The Board further finds, however, that the preponderance of 
the evidence fails to support a finding that the veteran's 
injury to Muscle Group XI is severe in degree.  In so 
deciding, the Board has given full credence to the veteran's 
lay history of symptomatology.  She describes her disability 
as moderate to more than moderate in degree, but not severe.  
Her 20 percent rating was only reached by application of the 
provisions of 38 C.F.R. § 4.7.  Given that VA examiners have 
now ruled out the existence of nerve entrapment or nerve 
involvement, the Board also finds that no basis exists to 
consider an alternate rating for disease of the peripheral 
nerves, as originally rated by the RO.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8525 (2001).

Finally, the veteran and her representative have requested 
extra-schedular consideration under the provisions of 
38 C.F.R. § 3.321(b).  The criteria for extra-schedular 
consideration is as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The evidence in this case establishes that the veteran 
experiences moderately severe disability with prolonged use 
of her right calf muscle.  Otherwise, her disability is 
relatively asymptomatic.  The Board does not dispute that her 
disability precludes her from engaging in an occupation 
requiring prolonged periods of standing or use.  However, the 
Board fails to ascertain any interference with the veteran's 
employment which is not contemplated by the regular schedular 
criteria.  Under VA's Schedule, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2001).  The veteran last 
reported working a full-time job for a bank in the mortgage 
department.  She has not produced any evidence which suggests 
any loss of working time.  Certainly, there is no evidence of 
record which suggests a level of lost working time that is 
disproportionate to the loss of working time contemplated by 
her current 20 percent disability rating.  Thus, the Board 
does not find any "marked" interference with the veteran's 
employment not contemplated by the regular schedular 
criteria.  As such, there is no basis for further action on 
this question.  VAOPGCPREC 6-96 (1996).


ORDER

A 20 percent rating for focal hematoma of the right 
gastrocnemius muscle is granted, subject to regulations 
governing the award of monetary benefits.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

